PER CURIAM.
This matter is before us upon Relator’s Suggestion For Writ of Prohibition and Respondent’s Return.
Sought is the disqualification of Judge in a certain pending law suit because certain litigants have a pending suit against that judge in person for damages, which circumstance prompts the litigants to believe they would not receive a fair trial.
We have carefully reviewed the proceedings and pleadings in the light of the requirements of Section 38.10, F.S.1971, F.S.A., and believe they are legally sufficient to support disqualification, and authorize the issuance of our Writ of Prohibition. Mank v. Hendrickson, Fla.App. 1967, 195 So.2d 574.
It is our judgment that the Writ of Prohibition absolute issue.
It is so ordered.
REED, C. J., and WALDEN and OWEN, JJ., concur.